Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
As per claim 1, Applicant recites a number of “and/or” phrases which have been interpreted as meaning “at least one of” the group of alternative limitations.
As per claims 2-16, Applicant has failed to include a comma after the numeral representative of the claim from which each depends.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“weather sensing means” claim 11

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Package receiving and returning device for fitting” in claim 1.
“a verification system [] operable to verify a designated UAV” in claim 1
“an automated mechanism displaces the cover” in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide written description to identify that the Applicant has had any provision for positioning “the cover to define an entrance that corresponds to the features of the UAV and/or a payload to be received/returned, and/or environmental conditions” as the scope of such claim language makes it seem that the opening may be a custom size and shape particularly suited for the listed conditions.  The disclosure does not describe how the invention would particularly address this issue.  Accordingly, there is no written description support for this limitation.

Claims 2-16 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1 “”part of a sloping roof/building” is indefinite as it is unclear if “sloping” is related to either the roof or building or both.
As per claim 7, it is unclear how “more cover panels” may bifold to open rendering the scope of the claim indefinite. 
As per claim 13, it is unclear how “an effective footprint of a footprint” may be enlarged or what the scope of such limitation may mean.  
Claim limitation “weather sensing means” and “verification system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant has not provided written description regarding either the weather sensing means or verification system with regard to structures for performing such function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-16  are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112 (b) supra.


Intended Use
It is herein noted that claim 1 is recited in such a manner that when properly construed, certain terms do not limit the scope of the claim(s) when given the broadest reasonable interpretation.  Notably, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  While the Examiner has consulted the Specification as originally filed to determine what the applicant intends the terms at question to mean, a positive limitation from the Specification cannot be read into a claim that does not itself impose that limitation.  See MPEP § 2111.01.  
The claim language raising a question as to its limiting effect is:
“for fitting” – claim 1
“thereby preventing” – claim 1
“to allow” claim 1
“to define an entrance that corresponds to the features”


See MPEP §§ 2103(I)(C) (citing e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)), 2114 (II) (“apparatus claims cover what a device is, not what a device does.” (citing e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1467, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))) and generally 2111.04.

Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1).
As per claim 1, Kaltenbrunner teaches a package receiving and returning device for fitting to a part of a sloping roof/building  (Pg. 2, “the receiving station is formed on a building, preferably on or on a roof” “can be done on a roof with sloping roof”) comprising: 
a storage cavity with an opening (Fig. 9, cavity is the area bounded by perimeter 38-43, 47, and 40, opening, Fig. 5- pg. 4, “two-part protective flap”); 

a frame bounding the opening  (Fig. 8, perimeter on right side of figure illustrating the top most part of the container) and a displaceable cover arranged in the frame which displaces from a closed first position, wherein the opening is sealed, thereby preventing unauthorized access to the storage cavity, to an open second position which permits access to the storage cavity (Fig. 8, two flaps at right of figure, see pg. 5 “the two-piece, waterproof protective flap (15) opens at the top of the station”); 

at least one sensor detects presence of an unmanned aerial vehicle (UAV) (See pg. 5 “A sensor on the top (6) identifies the drone and unlocks the station’s barrier”);

 a verification system is operable to verify a designated UAV for a requested delivery or return (pg. 7 “Sensor for detecting and verifying the delivery drone”); and 

an automated mechanism displaces the cover between the first and second positions when activated upon detection of the verified UAV to allow a payload to be delivered into, or retrieved from, the storage cavity, wherein the automated mechanism operates a positioning means to position the cover to define an entrance that corresponds to the features of the UAV and/or a payload to be received/returned, and/or environmental conditions (See pg. 3 “in the wake of the receiving station is opened and the broadcast is delivered in the receiving station by the aircraft” “It can be provided that the aircraft transmits a specific coding to the receiving station, which causes the opening of the receiving station”  “The automated opening and closing of the receiving station enables the receipt of consignments and deliveries at any time”  Also, “The first module 4 is intended for the acceptance of good… The second module 5 is slightly larger in size and intended to accept all other broadcasts”).  

Kaltenbrunner does not explicitly disclose each of the above features in a single embodiment.  However, it would have been obvious to modify Kaltenbrunner by simple substitution of one known element for another to obtain predictable results.  

As per claim 3, Kaltenbrunner teaches the package receiving and returning device according to claim 1 wherein the cover comprises a window (Pg. 6 “The station can be installed under the window…”   “In this module variant, the mechanism does not open the two-part protective flap but the window”).  

As per claim 6, Kaltenbrunner teaches the package receiving and returning device according to claim 1 wherein the cover comprises two or more cover panels (Pg. 4, Fig. 5 illustraing the “two-part protective flap”).  

As per claim 7, Kaltenbrunner teaches the package receiving and returning device according to claim 6 wherein the two or more cover panels bi-fold to open (Pg. 4, Fig. 5 illustraing the “two-part protective flap”).  
  

As per claim 8, Kaltenbrunner teaches the package receiving and returning device according to claim 1 wherein the cover folds substantially downwards on the frame into the open second position (Pg. 4, Fig. 5 illustraing the “two-part protective flap”).  

As per claim 9, Kaltenbrunner teaches the package receiving and returning device according to claim 1 wherein the positioning means includes a worm screw positioning mechanism (Pg. 4, Fig. 5 illustraing the “two-part protective flap” See also pgs. 5-6 “the rotation on a worm shaft (22) transfer”).  



As per claim 13, Kaltenbrunner teaches the package receiving device according to claim 1 wherein the open second position enlarges an effective footprint of a footprint (Pg. 4, Fig. 5 illustraing the “two-part protective flap” it appears that the effective foot print of the station is enlarged when the flaps are in the open position).   


As per claim 15, Kaltenbrunner teaches the package receiving device according to claim 1 wherein the verification system is configured to send a message to a mobile communication device to alert a user of a delivery or collection (Pg. 3 “It is also conceivable that the transmitting and receiving station is further configured to inform the receiver by means of a notification of the arrival of the program.  In this case, information about the sender of the shipment could be transmitted to the recipient via the detected coding, for example”).  


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of  Luckay (US Provisional Application No. 62/437,597, citations made to corresponding US 2018/0170543)
As per claim 2, Kaltenbrunner teaches the package receiving and returning device according to claim 1 wherein the storage cavity includes a water drainage tray to permit drainage of rainwater.  However, in a related invention, Luckay teaches a capacity for drainage of liquid from the receptacle to permit drainage of rain water ([0046]). It would have been obvious to modify Kaltenbrunner with a drainage tray to allow the receptacle to remain a safe receptacle for parcels that may be damaged by the presence of water.

As per claim 10, Kaltenbrunner teaches the package receiving device according to claim 1.  Kaltenbrunner does not explicitly disclose an enclosed receiving compartment with a displaceable drip tray.   However, in a related invention, Luckay teaches a capacity for drainage of liquid from the receptical to perfmit drainage of rain water ([0046]). It would have been obvious to modify Kaltenbrunner with a drainage tray to allow the receptacle to remain a safe receptacle for parcels that may be damaged by the presence of water.

Further, making the drip tray displaceable would be an obvious modification as it would permit the emptying and cleaning of such tray without yielding any new or unexpected results (MPEP 2144.04).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of  Mitchell (US 4,372,480) and O’Toole US 2016/0159496

As per claim 4, Kaltenbrunner teaches the package receiving and returning device according to claim 1.  Kaltenbrunner does not explicitly disclose that the cover comprises hard composite plastic that matches a style and type of a roof.  However in a related invention, Mitchell teaches the utilization of materials in a delivery/pickup container intended to match a style or blend with the surrounding construction materials (Col. 1, Lines 56-59).  It would have been obvious to modify Kaltenbrunner with the utilization of a design aesthetic matching the surrounding building materials in order to allow for the device to be more subtle in appearance and more commercially desirable.

In a related invention, O’Toole teaches the utilization of a hard composite plastic ([0005]  “The drone dock may be made of either an abs plastic or steel construction or other suitable material.”) It would have been obvious to modify Kaltenbrunner with the utilization of abs plastic in the event such is the adjoining material in order to better allow for a pleasingly subtle installation.



Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of  Wankewycz (PCT/IB2016/054916 – citations to US 2018/0245365)

As per claim 5, Kaltenbrunner teaches the package receiving and returning device according to claim 1.  Kaltenbrunner does not explicitly disclose that the cover includes one or more photovoltaic cells.  However, in a related invention, Wankewycz teaches the incorporation of solar cell units into the cover ([0249] “first solar cell unit 16, which is mounted to the first sliding cover 11 and a second solar cell unit 17, which is mounted to the second sliding cover 12.”).  It would have been obvious to modify Kaltenbrunner with the inclusion of solar cells into the cover of the device as such area would likely comprise the largest surface area exposed to the environment and sun of a device intended to be as unobtrusive as possible to extant building.


As per claim 11, Kaltenbrunner teaches the package receiving device according to claim 1.  Kaltenbrunner does not explicitly disclose a weather sensing means.  In a related invention Wankewycz teaches the utilization of a weather sensor  ([0249] “further comprises a weather sensor 14”).  It would have been obvious to modify Kaltenbrunner with a weather sensor in order to better appreciate what elements may negatively impact the operation of the opening, entering of the UAV, or even the appreciation of precipitation so that the device may control itself in a safe manner.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of  O’Toole (US 2017/0203857)

As per claim 12, Kaltenbrunner teaches the package receiving device according to claim 1.  Kaltenbrunner does not explicitly disclose the frame comprises side baffles.  However, in a related invention, O’Toole teaches a side baffle ([0046] “Wind block 74”). It would have been obvious to modify Kaltenbrunner to include side baffles in order to shield the opening from environmental elements which may interfere with the entrance or exit of parcels and associated UAVS therefrom. 

Further, O’Toole teaches a single wind block, however, the duplication of parts is has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of  Charbeneau (US 2017/0143146).

As per claim 14, Kaltenbrunner teaches the package receiving device according to claim 1.  Kaltenbrunner does not explicitly disclose a net structure for package receiving or returning.  However, in a related invention, Carbeneau teaches a catch net ([0036]).  It would have been obvious to modify Kaltenbrunner with a catch net in order to allow for a soft suspension of parcels on a surface that will potentially amerliorate damage from releasing a package from a UAV or from impact imparted from a UAV approaching a package too quickly for pickup.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner (DE 10 2015 209 127 A1) as applied to claim 1 above (“Kaltenbrunner”), and further in view of Thompson (US 10,293,938)

As per claim 16, Kaltenbrunner teaches the package receiving device according to claim 1.  Kaltenbrunner does not explicitly disclose that the verification system is configured to receive an acceptance message from a mobile communication device to acknowledge that a delivery or collection is accepted.   In a related invention, Thompson teaches the receipt of an acceptance message from a mobile communication device to acknowledge that a delivery or collection is accepted (See claims 3 and 4 “configured to allow a customer to enter a delivery authentication specific to an ordered product being delivered; and wherein the transceiver communicates the delivery authentication to the control circuit to be used in authorizing the delivery of the first package”).  It would have been obvious to modify Kaltenbrunner with the ability to receive an acceptance message from a mobile communication device to acknowledge that a delivery or collection is accepted in order to ensure that a user is okay with a delivery or collection arrangement and not unprepared for such transaction.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663